Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 1-22 on the merits in response to the application filed on 11/25/2020.

Allowable Subject Matter
Claims 1-22 are allowed.

Reason for Allowance
The following is the Examiner’s statement for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claim 1 and 22 of the invention anticipated or obvious.
None of the cited prior art, singularly or in combination, teach or fairly suggest the combination of, in the art of Herman, Herman2, Regli, Brearly and Qu:
reformatting the CAD data to derive pricing information from the CAD data through an interrogator, wherein the interrogator is programmed to analyze at least a geometric property of the CAD data and generate a Boolean flag associated with the at least a geometric property; 
and calculating pricing information as a function of the CAD data through a calculation by comparing the manufacturing requirements of the CAD data and the Boolean flag to supplier data; 
Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1 - 22 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance and Example 42 of the PTO Guidance, the claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by extracting data from 3D computer model, reformatting the data to derive pricing information from the data by applying at least one function or operator; and calculating pricing information by comparing the manufacturing requirements to supplier data; and presenting via at least one of the one or more computer devices, the total time to complete the request for manufacture and the pricing information.  Thus, the 35 U.S.C. § 101 is withdrawn.





Notice of New Cited Art
Newly cited art, Qu, discloses Col4 Ln38-67-“ FIG. 2 illustrates a data flow of rules at an event. Referring to FIG. 2, the user has a set of design requirements 200 that preferably has a template of industry standards and other customized checks that are compared against a product design during product development to ensure the product design meets certain standards. The set of design requirements 200 is inputted, or otherwise imported, into a product data management (PDM) system similar to Teamcenter.RTM. that is commercially available for sale by Siemens Product Lifecycle Management Software, Inc., using techniques and methods well understood in the art of computer applications. That inputted set of design requirements 200 is then translated into a validation rule set 205 (or list of validation checks) for a variety of datatypes, e.g., part files, sheet-metal files, master files. The validation rule set 205 contains rules having mandatory flags and optional flags. The rules with mandatory flags must be compared against the datatypes, but those rules with the optional flag are still compared to the datatypes. The optional flag results are ignored for purposes of validating against the set of design requirements 200. Flag values can be TRUE or FALSE.  Continuing with FIG. 2, in 210 of the product design, there are various status checks 215 embedded throughout to ensure sufficient progress is made in the development of the product design. These status checks 215, or events, may have the validation rule set 205 associated with them and call upon a validation check before proceeding with the development process 210. When a validation check is called, data obtained from a CAD application such as NX.RTM. sold commercially by Siemens Product Lifecycle Management Software, Inc., inputs data related to the product design into the PDM system. This product design data is compared against the validation rule set 205 to assure compliance with the set of design requirements 200. Thus at the designated milestone event 215, the validation rule set 205 is compared with the dataset available in the product design data, at 220. The results of this comparison are outputted to a validation master form 225. One validation rule set 205 may be needed at each status check 215 for a commodity. Commodity as used in this context refers to different functionalities of the types of datasets, for example, body & electrical. Once the validation master form 225 matches the rules having the mandatory flags of TRUE with those in the set of design requirements 200, the product design is determined "released" 230 for the status check 215.”
Newly cited art, Free., discloses Abstract-“ A market-based search system uses a digital geometric CAD model as a filter against other digital geometric CAD models that have been used or that may be used to produce actual products and that have real-world cost and other transactional data. Specifically, a digital CAD model is used as an index into market-based data. A geometry based search engine can perform a first pass of comparing indexed parameters derived from the CAD model provided in a search query against index data of an indexed CAD assets database. A transaction search engine can then be used to perform a second pass on the results from the geometric based search in order to match any transactional data, process data, or technical attribute data of the CAD model with real-world transactional data and/or process data associated with CAD models discovered by the indexed data search.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Patricia Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE A WALTON/Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624